 WASH WELL NO. 2, INC., ETC.417Wash Well No. 2, Inc.,WashWell No. 3,Inc.,Wash Well ofTucson,Inc.,Brickman Cleaners and Laundries,Inc.,andRobert Brickman Laundry and Dry Cleaners,Inc.andLaun-dry, Dry Cleaning&Dye House Workers International Union,Local 200.CaseNo. 28-CA-774.October 24, 1962DECISION AND ORDEROn June 4, 1962, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.Thereafter, the General Counsel filed exceptions tothe Intermediate Report.The Respondent also filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.'The Trial Examiner found that Respondent's operations have a"substantial impact on national defense," and on that basis concludedthat the Board had jurisdiction here. The General Counsel urges thatRespondent's operations meet the Board's retail standard and thatjurisdiction can be asserted under this standard, too.We agree withthe General Counsel that the Board's retail standard has been satisfied.The five corporations named as Respondent herein constitute, as theTrial Examiner found, a single employer generally engaged in thelaundry and dry cleaning business.While it is apparent that a por-tion of Respondent's business is of a nonretail character, e.g., its serv-ices performed for motels, it is clear that Respondent also deals withretail customers.The Board has determined that it willassert juris-diction over a single integrated enterprise, encompassing both retailand nonretail operations, if the employer's total operations meet eitherthe Board's retail or nonretail jurisdictional standards 2Here the1 Interest at the rate of 6 percent per annum shall be added to the backpayto be com-puted in the manner set forth inIsis PlumbingfHeatingCo., 138 NLRB 716. For thereasons statedin the dissenting opinion inthat case, Member Leedomwould not awardinterest.2Harry Tancredi,137 NLRB 743 ;JosephCrowden and Thomas Crowden, a partnership,d/b/a Indiana Bottled GasCompany,128 NLRB 1441;ManProducts,Inc.,128 NLRB 546139 NLRB No. 37. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord establishes that in calendar year 1961, the gross business incomeof Respondent was approximately $650,000. Included in this total isthe sum of $54,100 derived from the performance of contracts withpost exchanges located at Davis-Monthan Air Force Base and FortHuachuca Army Proving Ground. Purchases of supplies originatingoutside the State totaled about $1,400, and Respondent invested ap-proximately $34,000 in capital equipment, which came to it from pointsoutside the State.As Respondent's annual gross volume of businessexceeded $500,000, the Board's retail jurisdictional standard has beenmet.Further, we find that statutory, or legal, jurisdiction has beenshown not only by the $1,400 inflow of supplies but also by the capitalequipment purchases totaling $34,000.Accordingly, we find that Re-spondent is engaged in commerce or an industry affecting commercewithin the meaning of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction herein.In view of our holding that Respondent's operations meet theBoard's retail jurisdictional standard, we find it unnecessary to passupon the Trial Examiner's conclusion that jurisdiction may be assertedunder the "national defense" standard.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'8 The notice appended to the Intermediate Report is hereby amended by deleting thephrase "This notice must remain posted for 60 days from the date hereof,"and substitut-ing therefor the phrase"This notice must remain posted for 60 consecutive days from thedate of posting"INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter came on to be heard before Trial Examiner Wallace E. Royster inTucson, Arizona, on March 13, 14, and 15, 1962. The amended complaint 1 of theGeneral Counsel of the National Labor Relations Board alleges that Wash Well ofTucson, Inc., herein called Wash Well 1, Wash Well No. 2, Inc., herein called WashWell 2, Wash Well No. 3, Inc, herein called Wash Well 3, Brickman Cleaners andLaundries, Inc., herein called Brickman 1, and Robert Brickman Laundry and DryCleaners, Inc., herein called Brickman 2, all collectively referred to hereinafter asthe Respondent,had by unlawful interrogation and threats interfered with, re-strained, and coerced employees in the exercise of rights guaranteed in Section 7 ofthe Act, and by the discharge of Gilbert O. Lopez, unlawfullydiscriminated in regardto Lopez' tenure of employment.It is alleged that the Respondent had thus engagedin unfair labor practices affecting commerce within the meaning of Section 8(a) (1)and (3)and Section 2(6) and(7) of the National Labor Relations Act, as amended,herein called the Act.Upon the basis of the entire record in the case, from my observation of thewitnesses,and in consideration of the briefs filed by counsel,Imake the following:1Issued February 5, 1962,upon a charge filed December 28, 1901,by Laundry, DryCleaning & Dye HouseWorkers International Union,Local 200, herein called the Union WASH WELL NO. 2, INC., ETC.419FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTWash Well I was formed in 1952 to provide a drive-in laundry service.Alllaundry and dry cleaning services are performed on its premises.Wash Well 2,incorporated in 1954, is a similar operation at a different location.Wash Well 3,incorporated in 1958, is a coin-operated laundry and also operates pickup stationswhere customers may leave laundry and dry cleaning for finishing at another ofRespondent's laundries.Brickman 1 was incorporated in California and did not beginoperations in Arizona until August 1961.Backman 2 from February 1961 untilAugust of that year operated a family route laundry business in Tucson and alsoperformed laundry and dry cleaning on articles received at pickup stations locatedwithin the limits of Davis-Monthan Air Force Base and Fort Huachuca, both militaryinstallations inArizona.InAugust 1961, Brickman 2 transferred the laundryoperation to Brickman 1.From August 1961 to February 1962, Backman was in-active.In the latter month it established some pickup stations for the receipt oflaundry and dry cleaning and had the work performed by Brickman I at the latter'splantRobert Brickman is the president of each of the five corporations.His two sons,Melford and David, are vice president and treasurer and vice president and secretaryof each, respectively.All of the stock in the corporations is owned by RobertBrickman except for a minority interest held in Wash Well 2 by David BrickmanRobert and Melford Brickman have their offices on the premises of Brickman 1and it is here that the records of all five corporations are maintained.MelfordBrickman is the manager of Brickman 1.David Brickman is the manager of WashWell 1. James King manages Wash Well 2.Melford Brickman, David Brickman,and James King are salaried employees of these separate corporationsAlthoughthe managers have authority tohireand discharge, the policy of the Respondentis determined by its president, Robert BrickmanDecisions upon major purchasesare made in consultation with Robert Brickman It is clear that he is the effectiveoperating head of Respondent's enterprises. In the circumstance I find that the Re-spondent in its several corporate aspects constitutes a single employer within themeaning of the Act 2In calendar 1961 the gross business income of the several corporations was asfollows:Wash Well 1, $167,000; Wash Well 2, $148,000; Wash Well 3, $89,000,Brickman 1, $217,000, Brickman 2, $28,000.Thus the gross business of the Re-spondent in 1961 was approximately $650,000.The record leaves some uncertaintyas to the precise character of Respondent's business. It is clear enough that WashWell 1, Wash Well 3, and Brickman 2 deal primarily with retail customers.WashWell 2 has a retail custom and also what might be termed a wholesale trade inthat it performs laundry and dry cleaning for several motelsEarly in his testimony,Robert Brickman said that Brickman I operated 10 or 12 trucks in servicing laundryroutes in and about Tucson and that the families served by these routes were thecustomers of Brickman 1. Later he testified that the routemen owned the trucks andwere franchised by Brickman 1 to operate the routes. It is thus the sense of hislater testimony that the relationship between Brickman I and the routemen wasthat of wholesaler to retailer and that the family customers were in fact customersof the routemen.However, the work brought to Brickman 1 by reason of thepickup stations at the two military installations is clearly of a character to be de-scribed as a retail operation. It seems probable, considering Brickman's first re-sponse to questions addressed to him on the point, that he considers the families onthe routes served by Brickman 1 to be the customers of that laundry and that thelaundry deals with them on a retail basis.But it is by no means improbable thatthere exists a franchise arrangement with the drivers which in contemplation of lawconstitutes them as separate business entities interposed between Brickman 1 and thecustomersBrickman's later testimony is clearly to this effect. In this state of therecord I consider that I am left to speculation on the question whether Brickman 1is solely a retail or a combined retail and nonretail operation. If the latter, thena further question arises concerning the amount of gross receipts coming to Buckman1and Wash Well 2 from nonretail tradeThis may be a very substantial percentageof the Respondent's $650,000 gross income and, of course, it may not In the cir-cumstances there exists no firm basis fora finding that the Respondent's income fromThe FamilyLaundry,Inc, Standard Coat. Apron and LinenService, Inc.,121NLRB 1619672010-63-vol 1;9-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDretail operations meets the $500,000 figure established by the Board as a conditionto an assertion of jurisdiction.In 1961,the Respondent invested approximately$34,000 in capital equipmentwhich came to it from points outside the State of ArizonaThere is testimonywhich is believed that all of this equipment has a probable useful life of several yearsand that some of it at least will not need replacement for about 20 years.As thebulk of these purchases,if not all of them,are of a nonrecurring character,the Boardwill not base a finding of jurisdiction solely upon them.Purchases of suppliesoriginating outside the State of Arizona totaled, according to the computation of theGeneral Counsel, about$1,400.Although this amount is notdemmimusandis sufficient to give the Board statutory jurisdiction,it is far short of the $50,000inflow required to satisfy the jurisdictional standard adopted by the Board for anonretail enterpriseI do not find on the basis of this record that the businessof the Respondent is sufficient to meet either the retail or nonretail standards adoptedby the Board.InMarch 1958,Tucson Laundry Dry Cleaners and Linen Service, Inc.,hereincalled Tucson Laundry, entered into an agreement with Davis-Monthan Air ForceBase Exchange to operate a washeteria and a laundry and dry cleaning pickup deliverystation on the base.This agreement, renewed in March 1960, has a terminal dateof March 26,1962.By this arrangement, Tucson Laundry was provided space inbuildings on the base for its operations,and paid a percentage of its gross receiptsas rent to the exchange.In February 1961, Brickman 2 succeeded to this and someother aspects of the business of Tucson Laundry and operated the washeteria andpickup station on the base, presumably as an assignee of Tucson Laundry, untilBrickman 1 took over the business in August of that year.In 1961 Brickman 1 andBrickman 2 grossed$47,000 from business at the base.On June 2, 1961,Brickman 2 entered into a similar agreement with UnitedStates Army Eelectronic Proving Ground Exchange at Fort Huachuca.Brickman 2was provided space at the fort for laundary and dry cleaning pickup and delivery.In August 1961, Brickman 1 took over the performance of this contract.In 1961,Brickman 1 and Brickman 2 derived revenues of $7,100 from Fort Huachucabusiness.It is argued in behalf of Respondent that the contracts in respect to Davis-Monthanand Fort Huachuca are not with the Federal Government or with a military agencyIt is clear enough that the exchange is an activity of the departments of the Armyand the Air ForceAlthough it is true that no appropriated funds of the UnitedStates are involved, I find that these arrangements are with agencies of the UnitedStatesGovernment.It is further argued that the performance of laundry anddry cleaning services for personnel on the bases,both civilian and military, cannot be said to have a "substantial impact on national defense"so as to bring intoplay the Board's policy in respect to asserting jurisdiction over enterprises so de-scribed.3Although I am not entirely certain just what the Board may have had inmind in using the words "substantial impact on national defense," it seems unlikelythat it intended thus to determine whether the services in question were necessaryor important.It is always possible, and,no doubt, sometimes probable, that onenot directly concerned with the operation under scrutiny would be quite unawareof the many reasons impelling responsible Government officials to contract for serv-ices at a military base. I doubt that the Board would exercise a judgment in thisrespect.It is sufficient for me, as I think it is for the Board, that the responsibleexchange officers at Davis-Monthan and at Fort Huachuca have concluded that itis in the interest of the operations at these two bases to permit the Respondent todo business thereBecause the amount of business done by the Respondent at thetwo bases exceeds $50,000 annually,I conclude and find that the described opera-tions exert a substantial impact on national defense as this phrase is used in thedecision citedThe motion of counsel for the Respondent made at the hearing and renewed inhis brief to dismiss the complaint upon jurisdictional considerations is hereby denied.T find that the Board has jurisdiction over Respondent's operations,that it is suchjurisdiction as would have been asserted under the standards prevailing on August 1,1959, and that the Board thus has no discretion to decline it.Ifind that the operations of the Respondent are in and affect commerce withinthe meaning of Section 2(6) and(7) of the Act."Ready Mixed Concrete& Materials, Inc,122 NLRP, 318-320 WASH WELL NO. 2, INC., ETC.421II.THE UNFAIR LABOR PRACTICESThe Union,concededly a labor organization within the meaning of Section 2(5)of the Act, some time in November 1961 solicited employees of the Respondent tobecome its members.About December 11 or 12, Robert Brickman spoke to theemployees at Brickman 1, telling them that he had heard of the organizing effortand that they could become union members if they desired.Brickman told theemployees that he thought he had treated them pretty well over the years and haddone things for them not ordinarily to be expected of an employer. In his testimony,Brickman explained that he had frequently lent some sums of money to the em-ployees at Brickman 1, and at the other laundries,had aided employees faced withgarnishment proceedings,and in general had attempted to assist them in such diffi-culties.Mary Segura, then an employee at Brickman 1, testified that Brickman onthis occasion said he had often helped the employees in matters of loans but thatthey should not expect such aid from him in the future.On December 13, em-ployee Gene Puga,according to Brickman,told Brickman that he had signed acard for the Union while he was intoxicated and that he desired to withdraw hisapplication for membershipObligingly Brickman had his secretary type a with-drawal request which Puga promptly signed.Mary Segura reflecting,she testified,that unless she withdrew from the Union she would lose a source of financial reliefinBrickman,followed Puga'sexample.Two other employees also signed thewithdrawal request.About December 27, according to Robert Brickman,James King, manager ofWash Well 2, said that a number of employees there had inquired of him abouthow they might withdraw from the Union.Brickman supplied King with the sameform of withdrawal request that had been signed by employees at Brickman 1.When he received this,King testified,he gave it to an employee at Wash Well 2,Mattie Hunter,who had asked him how she might get out of the Union.Accordingto King, Hunter signed the paper and then passed it around to other employees.King told the employees on this occasion that they had a right to join the Unionif they wanted to and that they were not required to sign a withdrawal.BarbaraDuvo testified that King said that although he had nothing against unions, the oneattempting to organize the laundry employees was not a good one.King told theemployees,stillaccording to Duvo, that Robert Brickman would not tolerate aunion, that a result of joining would be that Brickman would put up a "false front"and abandon dry cleaning,and that many would be out of work. Duvo signedthe request.Georgia Gustin testified that she didn'tpay much attention to whatKing said although she signed the withdrawal request. She did recall,however,that King said "he was going to send the clothes out to the other place "MildredGipson testified that King said that the employees could sign the withdrawal requestif they cared to but that he went on to say that Robert Brickman would rather dothe work at one store than have the Union come in.Mattie Hunter testified thatKing told her sometime prior to December 27 that rumors about a union had cometo him and asked Hunter if she had joined.Hunter answered that she had andinquired if King knew of any way that she could get out of the Union. Later onKing gave her the withdrawal request, and Hunter was the first to sign.Kingasked her,Hunter testified,to tell the other employees that they could sign it ornot, as they desiredBased upon my observation of the demeanor of the several witnesses in respectto the words spoken by Robert Brickman and James King in connection with thewithdrawal request,Iam convinced and find that Segura, Duvo, Gustin, Gipson,and Hunter testified truthfully in attributing to Robert Brickman or James King,as the case may be, the words set forth in their several testimonies.Segura andDuvo in particular,I thought,demonstrated a forthrightness which made their testi-mony convincing.Both Brickman and King, on the contrary,were evasive. I findthat, about December 11 or 12, Robert Brickman told employees at Brickman 1thatmembership in the Union would signal an end to the benevolent practice ofgiving them financial assistance and that he thus encouraged employees to withdrawfrom the Union.I find that on or about December 28, James King suggested toemployees that if the Union came in, unemployment would result and that RobertBrickman would close some one or more of the laundries.This,Ifind, was cal-culated to encourage employees to withdraw from the Union as many of themthereupon didBy the threats to discontinue benefits4and to close a portion ofthe business,and in that context by aiding employees to withdraw from the Union,54English MicaCompany,92NLRB 766, 767a ShellyGordon and Palmer Gordon,pai tners d/b/a Lakeland Cement Company,130NLRB 1365, 1366 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent interferedwith,restrained,and coerced employees in the exerciseof rights guaranteed in Section7 of the Act and therebyviolated Section 8(a)(1)of the Act.Gilbert Lopez workedas laundrymanatWash Well 2 for nearly 6 years. OnNovember 29, 1961, he asked Kingfor a raise,and was toldthat there was noprobability of receiving it.On thisoccasion,accordingto King, Lopez said that hewould quit and, still accordingtoKing,placed the date for leavingas some timein February 1962.Lopez denied that he said anything about quitting his job andtestified that although he had severalmonths earlierlooked about for other work,in late November he was not activelyseeking andhad no prospect of another jobLopez had, however,been one oftwo employees active insolicitingmembers fortheUnion.On December 1, according to Mary Segura, King asked her if shewas connected with the Union.Segura answeredthat she was; that she had talkedwith Lopez on the telephone about it.King did not deny that he questioned Seguraabout the Union and conceded that she said Lopez "mightbe inthe Union."Kingtestified that he considered this to be no more than a rumor and thoughtlittleof it.At the close of the workday on December 22, King told Lopez that he was dis-charged.According to King, Lopez, although a highly capable laundryman, hadin thepast several months evidenced a disinterest in his work with the result thathe did not perform it to King's entire satisfaction.King explained that Januaryand February were the busiest months at Wash Well 2 and that he could not sensiblyexpose the businessto the possibility of being without a laundryman in such a periodLearning that Jerry McArter, an employee at Wash Well 1, was dissatisfied withhis job there, and in the belief that McArter with some additional training couldtake over the work performed by Lopez, he discharged Lopez and arranged forMcArter to replace him, fearing that delay might operate disadvantageously; McArtermight find otheremploymentand thus be unavailable for transfer.King testifiedthat he arranged with David Brickman at Wash Well 1 and cleared the matter withRobert Brickman before discharging Lopez andarrangingfor his replacement byMcArter.King denied that any considerationof unionmembership or activityplayed any part in the decision to discharge Lopez.As hasbeen said,Lopez denied in his testimony that he madeany mention ofquittingto King onNovember 29. I am not wholly convinced that Lopez' recollec-tion is entirelyaccuratein this particular.It seems not unlikely that when therequested raise was denied to him that Lopez might well have said that he wouldhave to find a better paying job in order to support his family.6On December 22,according to Lopez, King said that he had been talking to Robert Brickman and thatBrickmanwas "so damned mad he was jumping that high" (here the witness in-dicated with his arm a distance of about 30 inches from the floor) because hehad discovered what Lopez was doing.Lopez asked King when he was to leavethe job, and King answered "immediately,"commentingthat it was bad to dischargea man just before Christmas but that Backman thought only of his own pocketbook.King then asked Lopez what kind of a job he would like to get. Lopez answered thatjustabout anything that paid union wagesKing said that unions were "a bunch ofcrooks" and suggested that Lopez might find work as a guardat a missilesite.Kingwent on to say that he was going to call a friend of his who might assist Lopez infinding workLeaving the plant,? Lopez went to the Union's office and, at thesuggestion of a union representative, telephoned King and said that he had to givea reason fordischarging in order to get some unemployment benefits.Accordingto Lopez, King said, "Well, Gil, you know what you've done."Lopez asked if itwas because of the Union and King answered equivocally "Well, you know whatpositionI am in,I can't say yes or I can't say no."King then asked if Lopez wouldbe home on Sunday and said that he would attempt to find work for Lopez.David Brickman testified that the arrangement to transfer McAarter from WashWell I to Wash Well 2 was made shortly before it took place. Indeed, McArterleftWash Well I before any replacement for him there had been arranged, with theresult that David Brickman found it necessary to work as a laundryman there forabout a week.Then a new employee to take over this job was hiredWhen it is6Virginia Scott, an employee at Wa°h Well 2, and David lrickman both testified thatKing told them in late November that Lopez had expressed an intention to quit.7Lopez was delayed in leaving Wash Well 2 because his final check had not been pre-paied.The amount due to him was calculated at Respondent's main office at Brickman 1and sent over by a driver to Wash Well 2This circumstance suggests that the dischargehad not been decided upon until late in the afternoon of December 22Otherwise it seemsprobableKing would have had the check at hand at the time he told Lopez of thetermination WASH WELL NO. 2, INC., ETC.423considered that Lopez was discharged on a Friday before he had finished hisnormal workweek of 6 days and that McArter was brought in to take his job at atime when no replacement for McArter had been obtained, it becomes obvious thatthe discharge was made precipitately. If the Respondent and King had been con-cerned with the possibility that Lopez might quit in February, leaving them withouta laundryman, it is obvious that the discharge would not have taken place as it did.Surely if McArter was regarded as a desirable replacement, an arrangement wouldhave been made to bring in a substitute for him at Wash Well 1 before making thetransfer.I am convinced and find that Lopez testified truthfully and accuratelyconcerning his final conversation with King on the occasion of his discharge.Thegraphic description he attributed to King of Robert Brickman's reaction to what Lopez"was doing" is believed. I also credit Lopez in his account of the subsequenttelephone conversation with King in which the latter failed to deny that considera-tions of union activity motivated the discharge. It is of course obvious then that theRespondent did not on December 22 have any belief that Lopez had other employ-ment in view.The somewhat apologetic offer of King to assist Lopez in such aquest is evidence that King was aware that Lopez had no employment prospect.Considering Respondent's opposition to the possibility of having the Union representits employees, the circumstances surounding Lopez' discharge, including the timing,and the angry reaction of Robert Brickman to Lopez' actions, I find that Lopezwas discharged on December 22 because of a well-founded belief on the part ofthe Respondent that he was an employee active in promoting the interests of theUnion.I find that by the discharge of Lopez on December 22, the Respondent discouragedmembership in and activity in behalf of the Union and that it thereby violated Section8(a)(3) and (1) of the Act.M. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe operations of Respondent described in section I, above, in connection withthe unfair labor practices described in section II, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondent violated the Act in certain particulars, it willbe recommended that it cease and desist therefrom and that it take cerain affirma-tive action designed to effectuate the policies of the ActHaving found that the Respondent has discriminatorily discharged Gilbert Lopez,itwill be recommended that it offer to him full and immediate reinstatement to hisformer or substantially equivalent position at Wash Well 2 and that he be madewhole for any loss of pay from December 22, 1961, the date of his discharge,to the date of offer of reinstatement less his net earnings during that period. Backpayshall be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Wash Well 1, Wash Well 2, Wash Well 3, Brickman 1, and Brickman 2constitute a single employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Gilbert Lopez on December 22, 1961, the Respondent has dis-couraged membership in a labor organization and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the discharge, by threatening to withdraw employee benefits, by warningemployees of possible shutdown and unemployment, by questioning the employees inconnection with their union membership or interests, and in that context aiding em-ployees to withdraw from the Union, the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act and has thereby engaged in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and upon,the entire record in the case, I recommend that Wash Well No. 2, Inc., Wash WellNo. 3, Inc., Wash Well of Tucson, Inc., Brickman Cleaners and Laundries, Inc., andRobert Brickman Laundry and Dry Cleaners, Inc., all of Tucson, Arizona, their of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership ,in Laundry, Dry Cleaning & Dye House WorkersInternationalUnion, Local 200, or in any other labor organization of their em-ployees, by the discriminatory discharge of any of their employees or by discrdminat-ing in any other manner in regard to hire or tenure of employment or any term orcondition of employment.(b)Threatening to withdraw benefits or to lessen work opportunity, or question-ing employees concerning their interest in the Union or in any other labor organiza-tion, or in such context aiding employees to withdraw from the Union, or in anyother manner interfering with, restraining, or coercing employees in the exercise ofthe right to self-organization, to form labor organizations, to join or assist the-Union or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Gilbert Lopez immediate and full reinstatement to his former or sub-stantially equivalent position atWash Well 2, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him in the manner set forth in thesection of this report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary or useful toan analysis of the amount of backpay due under the terms of this RecommendedOrder.(c)Post at the several locations where employees of the Respondent are employed,copies of the attached notice marked "Appendix." 8Copies of said notice, to befurnished by the Regional Director for the Twenty-eighth Region, shall, after beingduly signed by a representative of the Respondent, be posted by it for a period of 60consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to ensure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twenty-eighth Region, in writing, within20 days from the date of receipt of this Recommended Order, what steps have beentaken in compliance 9It is recommended that unless on or before 20 days from the date of receipt of thisRecommended Order the Respondent notifies the said Regional Director in writingthat it will comply with the foregoing recommendations. the National Labor Rela-tions Board issue an order requiring the Respondent to take the action aforesaid.S In the event that this Recommended Order he adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "e In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read,"Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendedorderof a Trial Examinerof the National LaborRelations Board,and in orderto effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that: SAVOY LEATHER MFG. CORP.4255WE WILLNOT discouragemembership in Laundry, Dry Cleaning & DyeHouseWorkersInternationalUnion, Local200, or anyother labor organiza-tion, by dischargingemployees, or bydiscriminating against them inany othermanner in regard to theirhire, tenureof employment,or any term or conditionof employment.WE WILLofferGilbert Lopez immediate :and full reinstatement to his formeror substantially equivalent positionatWash Well 2, withoutprejudice to hisseniority or otherrights and privileges,and makehim whole for any loss of paysuffered by reason of his discharge.WE WILL NOT bythreatening to discontinue benefits or to close some portionof the laundryoperationsor by interrogations or in suchcontext by aidingemployeesto withdraw from the Union,or inany other manner interfere with,restrain,or coerce our employees in the exerciseof their rightto self-organization,to join or assistthe above named Union or any other labor organ-ization, to bargaincollectivelythrough representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from any or allsuch activities.WASH WELL No. 2, INC., WASH WELL No. 3, INC.,WASH WELL OF TUCSON,INC., BRICKMANCLEANERSAND LAUNDRIEIS,INC., AND ROBERTBRICI MAN LAUN-DRY ANDDRY CLEANERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify theabove-named employee presently serving inthe ArmedForcesof the UnitedStates of his rightto full reinstatementupon application inaccordancewith the SelectiveServiceAct after dischargefromthe Armed Forces.Thisnoticemust remainposted for 60 days from the date hereof, andmust not bealtered,defaced, or covered by any othermaterial.Employees may communicatedirectlywith theBoard'sResidentOffice, 230North First Avenue,Federal Bldg.,Phoenix,Arizona, Telephone Number, 261-3717if they haveany question concerning this notice or compliancewith itsprovisions.Savoy Leather Mfg. Corp.andInternational Leather Goods,Plastics&NoveltyWorkers' Union,AFL-CIO.CaseNo.1-CA-3755.October 24, 1962DECISION AND ORDEROn July 27, 1962, Trial Examiner James V. Constantine issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.TheTrial Examiner also found that the Respondent had not engaged inanother certain unfair labor practice, and recommended that thecomplaint be dismissed with respect to such allegation.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief, which were concurred in by the Charging Party.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].139 NLRB No. 28.